Case: 13-15248    Date Filed: 09/19/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-15248
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:12-cr-00170-MMH-JBT-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

TROY LAMORRIS AARON,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (September 19, 2014)

Before TJOFLAT, FAY and KRAVITCH, Circuit Judges.

PER CURIAM:

      Valarie Linnen, appointed counsel for Troy Aaron in this direct criminal

appeal, has moved to withdraw from further representation of Aaron and filed a
              Case: 13-15248    Date Filed: 09/19/2014   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Aaron’s conviction and sentence are AFFIRMED.




                                        2